                                            Case 4:19-cv-00325-HSG Document 535 Filed 07/16/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                                      Case No. 19-cv-00325-HSG
                                   8                                                      ORDER REGARDING JULY 17, 2020
                                                                                          HEARING
                                   9        IN RE TOY ASBESTOS
                                                                                          Re: Dkt. Nos. 399, 421, 422, 424, 427, 429,
                                  10
                                                                                          430, 432, 433, 437, 439, 440, 441, 442, 444,
                                  11
                                                                                          446, 449, 450, 451, 454, 461
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Pending before the Court are the parties’ motions for summary judgment and Daubert

                                  15   motions. Several Defendants have been terminated from this action since the filing of these

                                  16   motions: M. Slayen and Associates, Inc.; Weir Valves & Controls USA; and Metalclad Insulation

                                  17   LLC. See Dkt. Nos. 477, 479, 480. Because these parties have been dismissed and no other

                                  18   Defendants join in their motions, the Court TERMINATES AS MOOT the following motions:

                                  19   Dkt. Nos. 421, 429, 433, 437, 439, 461. Additionally, on June 25, 2020, Defendant Ingersoll-

                                  20   Rand Company filed a notice of bankruptcy filing and stay of proceeding. See Dkt. No. 530.

                                  21   Accordingly, the Court HOLDS IN ABEYANCE Ingersoll-Rand’s motion for summary

                                  22   judgment, Dkt. No. 441.

                                  23   //

                                  24   //

                                  25   //

                                  26   //

                                  27   //

                                  28   //
                                         Case 4:19-cv-00325-HSG Document 535 Filed 07/16/20 Page 2 of 2




                                   1          The Court takes the remaining motions under submission. See Dkt. Nos. 399, 422, 424,

                                   2   427, 430, 432, 440, 442, 444, 446, 449, 450, 454, 451, and 454. The hearing previously scheduled

                                   3   for July 17, 2020, is VACATED. The Court will issue written orders.

                                   4          IT IS SO ORDERED.

                                   5   Dated: 7/16/2020

                                   6                                                 ______________________________________
                                                                                     HAYWOOD S. GILLIAM, JR.
                                   7                                                 United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
